Title: 17. A Bill concerning Seamen, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that every seaman, whose habitation is within this commonwealth, not less than eighteen nor more than fifty years old, capable of sea service, and willing to serve in the ships or vessels of the commonwealth, may give in a ticket containing his christian name, surname, and proper addition, with his age, and the place of his habitation, and the time when the ticket shall be delivered to any Naval Officer, who shall transmit it to the Board of Trade, to be by them entered in a register. Promotions to commission and warrant officers in the navy becoming vacant, shall be made and adjusted according to the order following: Seamen registered and actually serving shall be preferred to all others, and of the former those who shall have served a longer to such as shall have served a shorter time, and if the times of service shall have been equal, they whose tickets shall be of prior to them whose tickets shall be of posterior dates; and if the merits of the competitors shall be equal in those respects   the preference shall be decided by lot. Every registered seaman, actually serving in the navy, disabled by age, or wounds, so as that he can be no longer useful there, and not being in a condition to maintain himself comfortably, nor having been promoted to any commission or warrant office, or to the office of master, mate, boatswain, gunner, carpenter, purser, or surgeon, obtaining a certificate thereof from the captain, master, and surgeon, of the ship, or vessel, on board of which he had served, under their hands and seals, shall receive from the Treasurer the sum of every year during his life: And the widow of every registered seaman, serving on board of a ship or vessel of war, slain, or drowned, in the service, if he was not in such a condition, and had not been promoted to such office, as aforesaid, obtaining the like certificate therof, shall receive from the Treasurer the sum of every year during her life. But a registered seaman, withdrawing himself from the service of the commonwealth, in the time of actual war, and not repairing on board one of the ships or vessels thereof, within thirty days after he shall have been required so to do by any officer of the navy, unless detained by sickness, to be proved by the oaths of two witnesses, shall have no benefit by this act. And out of the wages due or becoming due to every seaman serving on board a ship or vessel belonging to the commonwealth, or any citizen thereof, and used in sea voyages, six pence, per month, shall be paid by the commander thereof, if she be a ship or vessel of war, public, or private, to the Treasurer, or if she be a merchantile ship or vessel, to the Naval Officer of the port where she shall be entered inward or cleared outward, who shall discover the number, wages and time of service of all persons belonging to the ship or vessel, by examining the commander of her, upon oath, or affirmation, and account for what he shall receive to the Treasurer, and the money, so to be collected, shall be applied towards reimbursing the annuities to disabled registered seamen, and to the widows of those who shall be slain or drowned in the public service. Boys of the age of ten years, or upwards, who shall beg for alms, or who, or whose parents are, or shall be chargeable to any county, may, by the Aldermen of the county wherein they inhabit, be bound apprentices, by indentures, to owners or masters of ships, or vessels, used in sea voyages, and belonging to any ports within the commonwealth, until they shall attain to the ages of twenty one years, respectively, in every one of which indentures the age of the boy, to be ascertained by the register of births, or, not being entered therein, by the adjudication of the Aldermen, shall be inserted,  with a covenant, on the part of the master, that he will provide sufficient food and convenient raiment and lodging for his apprentice, and employ him in the sea service, and in such offices as appertain thereto, and, moreover, deliver to him a suit of clothes suitable to the season, to wit: a coat, waistcoat, pair of breeches, two pair of stockings, a pair of shoes, and a hat, with a blanket. And every owner or master of a ship or vessel, used in sea voyages, and belonging to a port within the commonwealth, shall be obliged to take one of such apprentices, not being under thirteen or above seventeen years of age, nor being deficient in health and strength of body, if the ship or vessel be of the burthen of thirty and not more than fifty tuns; another for the next fifty tons of her burthen, and one more for every hundred her burthen shall exceed one hundred tons; and refusing so to do, if he shall be required, unless he shall have an equal number of other apprentices, shall forfeit ten pounds, to be recovered, with costs, in an action of debt, by him who will sue, one half to his own use, and the other half to the use of the county wherein the boy shall inhabit. The apprentice so bound shall be clothed, if it be necessary, and conveyed to the port his master shall belong to, at the expence of the county, from which he shall be sent. The clerks of the courts shall transmit the names of the masters and apprentices, with the ages of the latter, and the times when they shall be bound, to the Board of Trade, to be entered by them in their register; and the apprentices, after they shall have been eighteen years old, shall be deemed registered seamen, entitled to the benefit of this act, in like manner, as if they had voluntarily given in tickets. The county court, nearest to a port in which an apprentice, bound by virtue of this act, or otherwise, shall serve or ought to serve on board of a ship or vessel, shall, at any time, when they shall be sitting, receive and hear a complaint made to them by him of hard or ill usage, or breach of covenant, and redress the complainant, if he shall appear to have justly complained, prescribing milder and better treatment for the future, ordering an action to be commenced against the master, or removing the apprentice and binding him to another master, as it may seem right and expedient. Any Alderman may, by warrant, under his hand and seal, cause any able bodied man, who not having wherewithal to maintain himself, shall be found loitering, and shall leave a wife or children, without means for their subsistance, whereby they may become burthensome to their county, or shall wander abroad, without betaking himself to some honest employment, or shall go about begging, to be apprehended and brought before him, and, if he  shall, upon examination of himself, or by the testimony of others, appear to be within this description, the Alderman, by his warrant, may cause such vagrant to be sent and delivered on board one of the ships of war of the commonwealth, there to serve as a seaman, during the term of eighteen months. An agreement in writing shall be made between the master or commander and seamen, not being his apprentices, of every ship or vessel, belonging to any port of the commonwealth, and bound to parts beyond sea and be signed by both parties and by the seamen, within three days after they shall have shipped and entered themselves, respectively, declaring the voyage to be performed, and ascertaining the wages, either by the month, or for the run, to be paid to every seaman; and any such master or commander, proceeding on the voyage, before that agreement shall be made and signed, shall forfeit the sum of five pounds, for every seaman, who shall not have signed it, carried out in the vessel, to be recovered, with costs, by information, and to be paid to the Treasurer, for the same purpose as the six pence, per month, out of the wages of seamen. Any seaman, who shall have signed such agreement, absenting himself from the ship or vessel, without leave of the master, or other officer having charge of her, shall forfeit, for every day’s absence, the pay of two days, and refusing to proceed on the voyage, or deserting from the ship or vessel, shall forfeit the wages then due. But seamen shall not be deprived, by the agreement, of any remedy for their wages which they might have lawfully pursued, before this act; and in any suit between them and the master it shall be incumbent upon him to exhibit the agreement, if it shall be requisite, and they shall not lose or suffer any thing by his suppression of it, or failure to produce it. The master or commander of any ship or vessel, arriving from beyond sea, into a port of the commonwealth, shall, within thirty days after she shall be entered at the naval office, unless there shall have been a covenant to the contrary, or at the time of discharging the seamen, which ever shall first happen, pay the wages due to every seaman, if he shall demand them, after deducting what may, by virtue of this act, be withheld, or, refusing so to do, shall pay to him, over and above the wages detained, the further sum of twenty shillings, to be recovered with the other demand. A seaman, who shall belong to a ship or vessel, travelling by land, and having no certificate of his discharge, signed by the master or commander, or a pass or order, with the like signature, or that of some other officer of the ship or vessel, unless he shall be going to a proper place to seek redress of any grievance, shall be  deemed a deserter, and may be apprehended by any person, and brought before a Justice of the Peace, and shall be, by his warrant, returned, through the hands of constables, one taking him from another, and conveying him to the next; and for this service the master or commander, if the seaman shall not have been discharged, shall pay to the person who shall apprehend him, ten shillings, and to the constables one shilling for every mile they shall conduct him, to be proportioned amongst them by the number of miles they shall respectively go, in the most direct way; to ascertain which a certificate of the whole distance, from the place where he was apprehended, to the port the ship or vessel shall be at, shall be endorsed by the Justice of the Peace on his warrant; and if the master or commander shall refuse to pay the money to the persons entitled to it, or to others authorised by their orders to receive it, the Naval Officer of the port, with whom the warrant and orders shall be left, shall not clear the ship or vessel out, before it shall be paid to him, for their use, unless the master or commander shall make it appear, by the oath of himself, or of some other, on board, that the seaman had not been returned, or had been discharged, before he was apprehended; and the master or commander paying the money may deduct it out of the wages becoming due to the seaman. A constable wilfully or negligently suffering a seaman, not being discharged from his ship or vessel, who shall have been committed by warrant of a Justice of the Peace to his custody, to escape, unless he shall recover him, and proceed to deliver him as the warrant required, shall, upon complaint made to a Justice of the Peace, which he shall be summoned to answer, pay the rewards due to the person who apprehended the seaman, and to the constables by whom he had before been conducted, and shall moreover pay the sum of to the master or commander of the ship or vessel, to be recovered, with costs, by petition to the county, city, or borough court. A person concealing a deserted seaman, or entertaining any seaman, not going to a proper place to seek redress of any grievance, nor being employed in the proper business of his office, shall pay the sum of to the master or commander of the ship or vessel, to which he shall belong, to be recovered, with costs. The master or commander of a ship or vessel, who shall entertain, employ, or hire a seaman, belonging to a ship or vessel, owned by a citizen of the commonwealth, before he shall have been discharged, shall pay to the owner the sum of twenty pounds, to be recovered, with costs, by action of debt. Two Justices of the Peace may hear a complaint  made to them of any mutinous or refractory behavior in a seaman or waterman, and, causing the parties to appear before them, at a convenient time, in some place near the ship or vessel they shall belong to, with their witnesses, may adjudge the accused, if he shall be proved to have stricken, or to have offered to strike the master, or other superior officer, or to have threatened to do any bodily hurt to him, or to have preremptorily refused, without just cause, to obey his commands, to forfeit to the owner such part of the wages due to the seaman or waterman as will make reasonable amends for the injury and damage, not exceeding the sum of five pounds; and if satisfaction cannot be obtained by other means, may award execution for the amount of the forfeiture, or so much thereof as shall exceed the wages due, against his goods and chattles. But seamen or watermen shall not be obliged to serve on board of any ship or vessel, if such sufficient wholesome victuals and drink, and convenient accommodations, as are customary in the merchant service, shall not be provided for and allowed to them. A master, who shall correct immoderately, or maim a seaman under his command, may be brought before any Justice of the Peace, by his warrant, and be compelled to give security for his good behavior, and shall moreover be liable to the action of the party injured for damages. The master or commander of a ship or vessel, who shall put and leave on shore any sick or disabled seaman, not entitled to his discharge by their contract, without providing for his cure and maintenance, shall forfeit ten pounds, to be recovered, with costs, by action of debt, one half to him who will sue, to his own use, and the other half to the use of the county, in which the seaman shall be left, and applied towards his cure and maintenance. The master or commander of a ship or vessel, discharging a seaman from his service, shall sign and deliver to him a certificate thereof, and refusing so to do, when it shall be required, shall pay the sum of five pounds to the seaman, to be recovered, with costs, by action of debt.
